Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose a spinal interbody fusion system having an inserter, first and second bone fasteners and a cage. The cage having a top, bottom, front and back sides. The cage further comprises four openings, the first opening configured for accepting the first bone fastener in an anterior direction or a lateral direction and the second opening configured for accepting the second fastener an oblique direction. The first opening is on the front side along a width of the cage and the second opening is on a side along a length of the cage. The third and fourth openings are configured to couple with the inserter such that the third opening is coupled to the inserter when inserting in an anterior to posterior direction and the fourth opening is coupled to the inserter when inserting in an oblique direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ANDREW YANG/Primary Examiner, Art Unit 3775